Citation Nr: 1521941	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of pleural effusion or other respiratory disorder as the result of VA surgery (coronary artery bypass graft (CABG)) in February 2005 or as the result of failure to diagnose during VA treatment in April 2005.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of keloid scarring as the result of VA CABG surgery in February 2005 and as the result of additional VA surgery in May 2005.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a cognitive disorder (claimed as short term memory loss) as the result of VA CABG surgery in February 2005.

4.  Entitlement to an initial disability rating greater than 30 percent for depression.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1960 to November 1963.

The section 1151 and TDIU issues come to the Board of Veterans' Appeals (Board) on appeal from May 2008, April 2009, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The increased rating issue for depression comes to the Board on appeal from an August 2014 rating decision issued by the RO in Phoenix, Arizona.  As will be discussed below, the Veteran then filed a timely January 2015 notice of disagreement (NOD) with that rating decision.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO hearing).  In May 2012, the Veteran and his spouse presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The Board remanded the appeal in March 2013 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals VA treatment records, private medical evidence, and a January 2015 NOD that have been reviewed.

The increased rating and TDIU issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have an additional, chronic pleural effusion disability to the lungs subsequent to VA CABG surgery in February 2005 or as the result of failure to diagnose during VA treatment in April 2005.  Rather, his pleural effusion was temporary and has resolved.

2.  The Veteran's current obstructive pulmonary disease (COPD) or recurrent bronchitis or any other respiratory disorder was not caused by VA CABG surgery in February 2005 or by failure to diagnose pleural effusion during VA treatment in April 2005.  

3.  The Veteran's additional disability of scarring to his chest was not caused by VA surgeries in February 2005 and May 2005; rather, the additional disability was caused by the Veteran's failure to follow properly given medical instructions.  

4.  The Veteran's current cognitive disorder was not caused by VA CABG surgery in February 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of pleural effusion or other respiratory disorder as the result of VA CABG surgery in February 2005 or as the result of failure to diagnose during VA treatment in April 2005 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

2.  The criteria for additional disability of keloid scarring as the result of VA CABG surgery in February 2005 and as the result of additional VA surgery in May 2005 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a cognitive disorder (claimed as short term memory loss) as the result of VA CABG surgery in February 2005 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the section 1151 claim in this case was satisfied by letters sent to the Veteran in August 2007 and March 2009.  Moreover, the section 1151 issue on appeal was last adjudicated by the RO in an August 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that no letter explained how disability ratings and effective dates are determined, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In any event, the Board concludes below that compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.
 

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's VA treatment records, several VA informed consent forms, service treatment records, service personnel records, and VA examinations.  The Veteran has also submitted personal statements, hearing testimony, representative argument, and additional private medical evidence.  

The Board attempted to secure an outstanding VA informed consent form for the Veteran's February 2005 VA CABG surgery.  In a December 2013 Report of General Information, the VAMC in Tucson, Arizona, indicated that it transferred the hard copy of the consent forms to the VAMC in Phoenix, Arizona.  However, in January 2015, the VAMC in Phoenix, Arizona, sent the RO whatever records it had pertinent to the February 2005 VA CABG surgery, but these records did not include the actual consent form.  

In this regard, VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  However, in the present case, any outstanding VA informed consent form would not alter the ultimate disposition of this appeal, as the 1151 claims are being denied due to threshold issues of no additional disability and no causation, prior to reaching the issue of informed consent.  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As there was no reason to suspect the outstanding VA informed consent form would change the outcome of the section 1151 claims being denied in the present case, VA is not obligated to invest further time and resources to obtain the form.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  In essence, further efforts to obtain the VA informed consent form are clearly not warranted, as it would provide no reasonable possibility of substantiating the 1151 claims on appeal.  38 U.S.C.A. § 5103A(a)(2).  

With respect to the claims for compensation under 38 U.S.C.A. § 1151, VA examinations and medical opinions were secured in July 2013.  In this regard, the Court has held that VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d) also applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  That is, in the context of § 1151 claims, the Court held that the "may be associated" language required that the evidence of record indicate a causal connection between the current disability and the VA treatment, before VA was required to provide a medical examination or opinion.  Id.  The Board emphasizes that the threshold for making this determination is a "low" one.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the present case, July 2013 VA medical examinations and opinions were secured in light of this duty.  The Board further finds that the VA medical opinions are fully adequate, as they were predicated on a full reading of the claims file, including the Veteran's own allegations.  As discussed below, the VA examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

With regard to the May 2012 travel board hearing and the March 2010 DRO hearing for the § 1151 claims, the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the May 2012 travel board hearing, the Veterans Law Judge, the Veteran, and the representative outlined the § 1151 issues on appeal and engaged in a discussion as to substantiation of his claims.  The elements of additional disability, causation, negligence, foreseeability, and informed consent for purposes of § 1151 entitlement were discussed by the parties at the May 2012 travel board hearing.  See testimony at pages 14-15, 21-22, 29.  The Veteran showed actual knowledge of the evidence needed to substantiate all of his § 1151 claims.  For instance, at the March 2010 DRO hearing, the Veteran discussed the actual text of the § 1151 statute.  See testimony at page 7.  Potential favorable outstanding medical evidence was discussed, and the Veteran was given time additional time after the hearing to submit such evidence.  The actions of the VLJ and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

With regard to the previous March 2013 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand,  the AOJ attempted to secure a copy of VA's informed consent form in connection with the February 2005 CABG surgery and obtained several VA examinations and opinions for the § 1151 issues on appeal.  As such, the AOJ has substantially complied with the Board's instructions. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his § 1151 claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the § 1151 claims on appeal.


II.  Section 1151 Law

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Id.  The Federal Circuit held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (February 5, 2001).  See also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010).  

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).  

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Section 1151 Analysis - Pleural Effusion

The Veteran has contended that he developed additional disability (pleural effusion and other respiratory disorders) as the result of VA CABG surgery in February 2005 or as the result of failure to diagnose during VA treatment in April 2005.  He has stated that he has current residuals of pleural effusion, to include COPD and some recurrent bronchitis.  The Veteran testified that he underwent a coronary artery bypass graft in February 2005 and that he later sought treatment at VA on April 18, 2005, for chest pain, coughing, fever, and shortness of breath.  He saw his primary VA physician, Dr. W.K.W., MD., on April 18, 2005; however, there was no x-ray machine available for him to have a chest x-ray that day.  He stated that an x-ray was obtained approximately three weeks later at which time he was diagnosed with pleural effusion.  The Veteran contends that, if a chest x-ray had been available earlier, they would have found the pleural effusion and he would not have been misdiagnosed until April 29, 2005.  In other words, VA failed to diagnose the pleural effusion in a timely manner, leading to additional permanent respiratory disability.  The Veteran has asserted this constitutes negligence or fault on VA's part.  He has also stated there was no informed consent for the February 2005 VA surgery because he was not advised of the possibility of permanent residual disability from pleural effusion.  See May 2010 VA Form 9; May 2012 travel board testimony at pages 14-15; June 2007 claim.  

VA medical records show that the Veteran underwent a double coronary artery bypass graft on February 23, 2005.  A chest x-ray obtained on February 25, 2005, shows a slightly prominent left pleural effusion.  On April 13, 2005, the Veteran called complaining of stuffed sinuses and cancelled his angio appointment.  On April 18, 2005, the Veteran complained of a dry cough for about one week with a tickle in his throat.  The VA provider noted that the Veteran was concerned because he had open-heart surgery seven weeks earlier.  The assessment was a cough.  A chest x-ray was later taken on April 26, 2005, which showed effusion on the left side. 

VA records show that the Veteran was hospitalized from April 29, 2005, to May 5, 2005, for pleural effusion.  He first underwent a diagnostic thoracentesis followed by an insertion of a chest tube with good results and a significant reduction in coughing.  A chest x-ray taken on April 29, 2005, showed a moderate degree of pleural effusion.  A VA progress note dated on April 29, 2005, showed that the pleural effusion was less likely cardiac related and likely more neoplastic.  The examiner noted the Veteran had a history of smoking versus metastatic colon cancer with a history of polyp.  A CT scan of the thorax on May 4, 2005, was performed. The examiner was of the opinion that the etiology of the pleural effusion seemed to be secondary to the coronary artery bypass graft in February 2005, as all studies on the pleural fluid were negative and the CT scan of the chest did not suggest malignancy as an etiology. 

Private medical records dated in May 2012 show that there was x-ray evidence of COPD and some recurrent bronchitis.  The private physician opined that he could not determine whether VA's failure to diagnose the pleural effusion during a two-week period in April 2005 contributed to his current lung disease.  The Veteran also submitted an Internet article, which shows that patients who were supported by the heart-lung machine doing open heart surgery had a small risk of developing pulmonary edema.

A July 2013 VA examiner also diagnosed COPD after performing chest x-rays, but assessed that the Veteran's earlier pleural effusion had resolved.  

Upon review of the evidence of record, including VA medical opinions, VA and private treatment reports, and lay assertions, the Veteran's claim for §1151 compensation for a respiratory disorder is denied.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

For the pleural effusion, subsequent to the VA CABG surgery in February 2005 or the failure to initially diagnose during VA treatment in April 2005, the most probative evidence of record establishes there was no additional, permanent disability shown for pleural effusion.  See 38 C.F.R. § 3.361(b).  This is shown by comparing the Veteran's condition before and after the February 2005 surgery and April 2005 treatment in question.  Id.  The July 2013 VA examination with chest x-rays did not reveal any residual pleural effusion.  The July 2013 VA examiner indicated that the pleural effusion had resolved.  Without any additional disability of pleural effusion shown as a threshold issue, there can be no causation by VA surgery or failure to diagnose in a timely manner.  

For the COPD and recurrent bronchitis, the Board acknowledges that additional disability has developed after the VA CABG surgery in February 2005 or the failure to initially diagnose during VA treatment in April 2005.  38 C.F.R. § 3.361(b).  The crucial question here is whether the VA CABG surgery or failure to diagnose actually caused the development of additional respiratory disability.  See 38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Id.  

In this regard, the July 2013 VA examiner discussed medical treatise evidence listing common types of pulmonary dysfunction following cardiac surgery.  See examination report at pages 17-19.  Temporary pleural effusion was one of the common types.  However, the July 2013 VA examiner concluded that COPD and bronchitis are not known secondary conditions of pleural effusions and are therefore not as likely as not residuals of the pleural effusion which was a result of the CABG surgery.  See examination report at pages 88-89.  Pulmonary function tests (PFTs) performed at the time of the July 2013 VA examination were consistent with the diagnosis showing an obstructive defect.  However, the examiner assessed that remote pleural effusions are not known to cause a chronic obstructive pulmonary condition.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

The VA examiner also opined that the Veteran's pleural effusion after his surgery was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, as the Veteran had appropriate cardiac follow-up throughout the course of both the hospitalization and the outpatient treatment period.  The examiner observed that, when Veteran first sought treatment in April 2005, he had complained of not feeling well due to stuffed sinuses the two weeks prior and then had developed a dry cough.  There was no indication the Veteran needed a chest x-ray or that an x-ray was not performed due to lack of an x-ray machine.  His lungs were clear, and he was afebrile at an examination dated on April 18, 2005.  Therefore, there was no indication a chest x-ray was needed or that the provider considered a chest x-ray was needed for the diagnosis or treatment of the condition at the time.  Overall, this examination and opinion was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  There is no contrary medical opinion of record.  Therefore, the Veteran's current COPD or recurrent bronchitis was not caused by VA CABG surgery in February 2005 or the failure to diagnose pleural effusion during VA treatment in April 2005.  See 38 C.F.R. § 3.361(c); Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (February 5, 2001).  

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate additional respiratory disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).
In light of the above, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of pleural effusion or other respiratory disorder as the result of VA CABG surgery in February 2005 or as the result of failure to diagnose during VA treatment in April 2005 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against this § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Section 1151 Analysis - Keloid Scarring

The Veteran has stated that he has additional disability (painful keloid scars) as the result of VA CABG surgery in February 2005 and as the result of additional VA surgery in May 2005.  He stated that the scars are painful and large and have impaired his posture, which affected his breathing.  During the DRO hearing in March 2010, the Veteran testified that he had keloid scarring as a result of the May 2005 surgical wound to eliminate the fluid that accumulated in his lung.  He contended that there was improper closure of the wound that caused the scarring.  He has remarked that he expected some scarring after the surgeries, but it is the severity and extent of the scarring that he believes is due to VA's negligence/fault.  See October 2006 Veteran statement; May 2010 VA Form 9; May 2012 travel board testimony at pages 21-26.  He has submitted several photographs revealing the extent of his keloid scarring.  

Upon review of the evidence of record, including VA medical opinions, VA and private treatment reports, and lay assertions, the Veteran's claim for §1151 compensation for keloid scarring is denied.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

At the outset, the evidence establishes that the Veteran has additional disability (scarring) to his chest area after undergoing VA CABG surgery in February 2005 and VA chest tube surgery in May 2005.  See 38 C.F.R. § 3.361(b).  This additional disability is shown by comparing the Veteran's condition before and after the VA surgeries in question.  Subsequent to the February 2005 and May 2005 VA surgeries, VA dermatology notes in February 2007 and January 2008 show that the Veteran had keloid scarring over his sternum.  Private medical records in May 2012 also reveal that the Veteran had a severe keloid from his median sternotomy incision that impaired his posture and breathing.  The July 2013 VA examiner assessed two scars - a CABG midline thoracic scar status post revision of keloid and a chest tube scar on the lateral left chest wall with mild keloid, status post pleural effusion.  See examination report at page 73.  A private medical report dated in May 2012 further indicated the Veteran had a severe keloid from his median sternotomy incision that impaired his posture and breathing.  In addition, in May 2012 Dr. P.H.R., MD., assessed a mid-chest keloid scar resulting from coronary artery bypass surgery.  In a May 2013 private treatment letter in VBMS, Dr. J.M.R., MD., also remarked that the Veteran developed a painful keloid of his chest wall as a result of coronary artery bypass grafting performed in 2005.  The keloid was causing some contracture making it difficult for him to keep an upright posture as well as interfering with his breathing.  It was also causing pain and itching.  He underwent scar revision surgery in April 2013, which alleviated his pain and itching, and improved his posture and respirations.  The July 2013 VA examiner opined that the Veteran developed keloid scarring after both the February 2005 CABG surgery and chest tube insertion in May 2005 as a result of the pleural effusion.  In any event, the Board does not dispute that the § 1151 criteria of additional disability are met here.  See again 38 C.F.R. § 3.361(b).

This does not, however, ends the Board's inquiry.  The remaining question in the present case is whether the actual causation requirements of 38 C.F.R. § 3.361(c) (1) - (3) are met here.  In this regard, additional disability caused by a veteran's failure to follow properly-given medical instructions is not technically caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  That is, in some cases, the evidence will show that, following VA treatment or surgery, the veteran (1) failed to follow post-treatment medical instructions; and (2) incurred or aggravated a disability that would not have developed had the veteran followed the instructions.  In such cases, this failure may constitute an intercurrent case, thereby precluding payment of benefits under 38 U.S.C.A. § 1151.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section G, Topic 34, Block f.  For example, the Court has affirmed the denial of compensation under 38 U.S.C.A. § 1151 on the basis that poor visual results after undergoing VA retinal detachment surgery were not related to the surgery itself, but rather to the veteran's failure to seek surgical care in a timely fashion after his condition had been diagnosed.  Ross v. Derwinski, 3 Vet. App. 141, 144-45 (1992).

With regard to the issue of actual causation, the criteria for section 1151 compensation are not met.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(c)(3).  That is, the additional disability in this case which was caused by the Veteran's failure to follow properly-given medical instructions is not technically caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  On this issue, initially, there is no probative evidence of an informed consent issue.  The Veteran has remarked that he expected some scarring after the surgeries.  See May 2012 hearing testimony at page 22.  Moreover, the July 2013 VA examiner opined with the following reasoning:

The veteran wsa [sic] noted to have earlier (pre CABG) keloid scarring as a result of the AAA repair on his abdomen for which he had sought earlier treatment [sic] from the dermatologist.  Per Up to Date Medical Reference Data Base, any skin insult (eg, ear piercing, lacerations, secondarily infected skin lesions, surgery) can cause keloid formation in predisposed individuals.  Multiple genes are likely to be involved in the development of keloids, and attempts to definitively identify the genes involved have been unsuccessful. Therefore in this Veteran, it is noted he is predisposed to develop keloid scars from any surgery which disrupts the surface of the skin. This is not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  Outcome of the treatment was not reasonably forseeable as the veteran was not compliant with dermatology treatment of his condition, as he was not utilizing the prescribed treatment appropriately and not following recommended treatment protocols in a timely fashion.  This led to worsening of the keloid requiring surgical treatment.  As early as 2/2007, VA dermatology offered injections but these were declined by the veteran.  In addition, VA dermatology discussed treatment options in 2008 and Veteran walked out on that appt.  Veteran waited and sought care in the private sector but delayed by 4 years steroid injections first offered by VA in 2007 and not utilized until 2011 in the private sector for treatment of sternal CABG keloid scar.  Therefore there was no fault on VA's part in the worsening of this condition over time.  In fact, it was the Veteran's delay of standard treatment protocol by refusal of VA's offer of treatment which likely caused the worsening such that he had restricted breathing (emphasis added by Board).

Overall, the July 2013 VA examination and opinion were thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The Veteran has not submitted any contrary medical opinion of record. 

In light of the above, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of keloid scarring as the result of VA CABG surgery in February 2005 and as the result of additional VA surgery in May 2005 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against this § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


V.  Section 1151 Analysis - Cognitive Disorder

The Veteran has contended that he has additional disability (a cognitive disorder with memory loss) as the result of his VA CABG surgery in February 2005.  The Veteran has testified that he was not informed that his heart surgery in February 2005 could cause memory loss, such that he has maintained he was not provided informed consent for the surgery.  He has stated that the heart/lung bypass machine he was placed on could have caused his memory loss.  He has argued that VA was negligent/at fault for his memory loss residual.  See February 2010 Veteran's statement; November 2005 Veteran letter; February 2011 VA Form 9; May 2012 hearing testimony at pages 28-30; December 2006 DRO hearing testimony at pages 9-10, 21-23.  

Upon review of the evidence of record, including VA medical opinions, VA and private treatment reports, and lay assertions, the Veteran's claim for §1151 compensation for a cognitive disorder is denied.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

For the cognitive disorder, the Board acknowledges that additional disability developed after the VA CABG surgery in February 2005.  38 C.F.R. § 3.361(b).  The July 2013 VA examiner diagnosed cognitive disorder, not otherwise specified (NOS).  There is no evidence the cognitive disorder was present prior to the surgery.  The crucial question here is whether the VA CABG surgery actually caused the development of additional cognitive disability.  See 38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Id.  

On the issue of whether the February 2005 VA CABG surgery caused the Veteran's cognitive disorder, the evidence of record is conflicting.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).
 
As to the favorable evidence, VA progress notes in May 2006 show that the Veteran was having short memory loss after his coronary bypass grafting.
The VA medical records included a January 2006 VA neuropsychology consultation note documenting that the Veteran was referred for evaluation of intellectual decline and memory functioning following complaints of short-term memory loss since undergoing a coronary artery bypass graft procedure on February 23, 2005.  The examiner, Dr. R.A.D. (initials used to protect the Veteran's privacy), concluded that the Veteran's verbal memory deficits are likely related to undergoing an earlier coronary artery bypass grafting.  He noted that the results are more likely consistent with cognitive disorder secondary to the coronary artery bypass grafting.  However, Dr. R.A.D. did note that imaging studies may be needed to determine whether vascular or structural etiologies are contributing to his symptoms.  In addition, there is a January 2009 VA progress note wherein the Veteran's VA physician, Dr. W.K.W., stated that he developed memory loss with the events surrounding his coronary artery bypass grafting in February 2005.  The nickname for this condition was "pump head" - from the memory loss associated with those who have bypass operations and were on the pump.  The assessment included a cognitive disorder.  In a separate January 2009 letter, Dr. W.K.W. followed up by stating that he agreed with Dr. R.A.D. in the January 2006 neuropsychology consultation note.  The Veteran also submitted Internet articles in the claims folder which show that short term and long term memory loss may result from heart bypass surgery, to include the use of a heart-lung machine.  

Notably, none of the above opinions provided a clear and distinct rationale.  Only a bare conclusion was offered.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A VA medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Id. at 301.  

In contrast, with regard to the negative evidence of record, in July 2013 a VA examiner, after diagnosing the Veteran with a cognitive disorder, and after discussing medical treatise evidence (see VA examination report at pages 19-22) stated the following opinion (pages 95-96):

It is less likely [sic] as not the veteran developed short term memory loss due to CABG.  Rationale: Review of the medical literature shows there is evidence that neuropsychiatric deficits are more common post cardiac surgery than in other types of vascular surgeries.  However, there is evidence that most patients return to their baseline by 12 months.  In addition, long term studies per Up to Date Medical Reference Data Base with accumulating evidence suggests that the cause of late decline in cognitive function occurring one to five years after CABG is progression of underlying cerebrovascular disease or vascular dementia rather than CABG or cardiopulmonary bypass.  The Veteran's CT showed cerebral atrophy in 2006 and he has previous risk factors of vascular disease  (AAA repair and CAD, hyperlipidemia) and therefore his current cognitive disorder is more likely due to chronic vascular risk factors than due to CABG.  Veteran had an uneventful operative course with an unprolonged time on bypass (heart lung machine).  He had an uneventful postoperative hospital course with no evidence of encephalopathy or other neuropsychiatric deficit per both cardiothoracic surgery and nursing notes and operative reports.  His short hospital course would argue against any deficit or neurologic complication due to the heart lung machine.  

Overall, the July 2013 VA examination and opinion were thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).   The July 2013 VA opinion outweighs the other favorable opinions of record which are less thorough and do not discuss medical treatise evidence in detail.  

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate additional cognitive disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).
In light of the above, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a cognitive disorder (claimed as short term memory loss) as the result of VA CABG surgery in February 2005 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against this § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


VI.  Lay Evidence

In reaching these determination, the Board finds that the Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the evidence contained in the VA treatment records, private records, and VA examinations and clinical opinions discussed in detail above.  The Board acknowledges that the Veteran is competent to report additional respiratory, keloid scar, and cognitive symptomatology.  In any event, the July 2013 VA examinations and opinions discussed above are more detailed and probative than his lay statements, as they are based on a review of the claims file, including his statements and diagnostic imaging, as well as on the clinicians' medical expertise.  They are also supported by an adequate rationale.  Overall, the preponderance of the competent, credible, and more probative evidence of record demonstrates that the Veteran is not entitled to section 1151 benefits for any of the disorders on appeal.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of pleural effusion or other respiratory disorder as the result of VA CABG surgery in February 2005 or as the result of failure to diagnose during VA treatment in April 2005 is denied. 

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of keloid scarring as the result of VA CABG surgery in February 2005 and as the result of additional VA surgery in May 2005 is denied.  

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a cognitive disorder (claimed as short term memory loss) as the result of VA CABG surgery in February 2005 is denied.


REMAND

First, the AOJ issued an August 2014 rating decision that granted service connection for depression and assigned an initial 30 percent rating.  The Veteran later submitted a January 2015 statement in which he appears to have expressed disagreement with the disability rating assigned.  To date, however, the AOJ has not issued a statement of the case (SOC) in response to what can be construed as a NOD with the August 2014 rating decision.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Second, the TDIU claim on appeal is inextricably intertwined with the increased rating claim for depression.  That is, if the increased rating claim were granted, that award could impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a).  For this reason, the increased rating claim being remanded in the present case should be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to a higher initial evaluation for depression.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal. 

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the TDIU issue on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


